 Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 2 of 117




            Transcript of the Testimony of
                       Etta Fanning


                             Date:
                      October 03, 2019



                            Case:
     ETTA FANNING vs CITY OF SHAVANO PARK




KIM TINDALL & ASSOCIATES
Nationwide Court Reporting & Litigation Support
 866.672.7880                    info@KTandA.com

                                                                    Exhibit 1
           Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 3 of 117

         Etta Fanning                                                         October 03, 2019




•    1

     2

     3
                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

            ETTA FANNING,
     4          Plaintiff,

     5      vs.                                      Civil Action
                                                     No. 5:18-CV-0803-XR
     6      CITY OF SHAVANO PARK,
            TEXAS,
     7          Defendant.
     8

     9

    10                                ORAL DEPOSITION OF

    11                                    ETTA FANNING
    12                                   OCTOBER 3, 2019



•   13
    14

    15            ORAL DEPOSITION of the witness, ETTA FANNING, taken

    16    at the instance of the Defendant, in the above entitled

    17    cause, before CATHEY RIMMER, Certified Shorthand

    18    Reporter in and for Bexar County, Texas, on October 3,

    19    2019, in the Law Offices of Charles S. Frigerio, 111

    20    Soledad, Suite 840, San Antonio, Bexar County, Texas,

    21    between the hours of 10:03 o'clock a.m. and 12:00

    22    o'clock p.m., pursuant to the Federal Rules of Civil

    23    Procedure and the provisions stated on the record or

    24    attached hereto.

    25                                  *-*-*-*-*-*-*


         Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900   San Antonio, Texas 78232
         210-697-3400                                                             210-697-3408

                                                                                    Exhibit 1
            Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 4 of 117

     Et t a Fanning                                                      October 03, 2 01 9
                                                                                   Page 2


 1                              A P P E A R A N C E S
 2

 3    APPEARING FOR PLAINTIFF :

 4             NAJVAR LAW FIRM, PLLC
               Mr. Austin M. B . Whatley
 s             2180 North Loop West, Suite 255
               Houston, Texas 77018
 6             (281) 410-2003
 7

 8    APPEARING FOR DEFENDANT :

 9             LAW OFFICES OF CHARLES S. FRIGERIO, P.C.
               Mr . Charles S . Frigerio
10             Mr . Hector X . Saenz
               111 Soledad , Suite 840
11             San Antonio , Texas 78205
                (210) 271-7877
12

13

14

15
      ALSO PRESENT:

               ETTA FANNING
                    The Witness

               MR. BILL HILL
                                                                                                •
16
               CATHEY RIMMER
17                  Certified Shorthand Reporter
                    in and for the State of Texas
18

19                                 *-*-*-*-*-*-*

20

21

22

23

24




                                                                                                •
25


     Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900   San Antonio, Texas 78232
     210-697-3400                                                             210-697-3408

                                                                                    Exhibit 1
           Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 10 of 117

     Etta Fanning                                                          Octobe r 03 , 201 9
                                                                                       Page B


 1            A.      Yes.
 2             Q.     Okay.    Also, after retiring did you dabble in
 3    politics as far as running for city council?
 4             A.     Yes, I did .     In 2010 I ran for city council and
 5    I won, and I was on city council 2010 to 2014, and --
 6             Q.     So did you run twice or are they four - year
 7    terms?
 8             A.     Two-year terms.        I ran twice.
 9             Q.     Okay.    And is that the only two times you ran
10    or did you run a third time and weren't elected?
11             A.      I ran a third time .        We couldn't get anybody
12    else to run who we thought would carry across the
13
14
15
      conservative ideas that we had.
      time
               Q.
                      I mean, a third time and I lost .
                      That would have been 2016?
                                                        So I ran a second

                                                                                                    •
16             A.     I   believe so, yes.
17             Q.      So you've run three times altogether?
18             A.     Three times and lost one, won two.
19             Q.     Okay .   Were you -    -   during your tenure was Bill
20    Hill the city manager?
21             A.      Partly, yes.     During my tenure I was part of
22    the council who hired Bill Hill and interviewed and met
23    him and his wife at some of our meet and greets and was
24    part of that team who brought him on board.



                                                                                                    •
25             Q.     And I realize you're suing the City of Shavano

     Kim Tindall and Associates , LLC 16414 San Pedro, Suite 900   San Antonio , Tex as 7 8232
     210 - 697 3400                                                             210-69 7 - 34 08

                                                                                        Exhibit 1
          Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 16 of 117

     Etta Fanning                                                           October 03, 2 01 9
                                                                                     Pa ge 14


 1    the parties.         There was never a word.
 2           Q.     Let me ask you a little bit about the parties.
 3    What's the purpose?            Just to celebrate the 4th of July?
 4           A.     That specific party?            4th of July?
 5           Q.     Yes.
 6           A.     Yes, we have a lot of seniors and elderly
 7    people in our neighborhood, veterans, and the 4th of
 8    July party is to celebrate the 4th of July, America.                                  We
 9    line the street with flags.                We put flags up and down
10    the -- I mean, on the outside.                 We hang our flags on
11    flag holders outside our houses, and we decorate red,
12    white and blue everywhere .              We put up big red, white and
13
14
15
      blue canopies, tents, at the end of our neighborhood, at
      the end of our cul-de-sac street, and about 70 to 100
      people attend.
                                                                                                      •
16            Q.    And was that your idea to start that
17    celebration at the Bentley Manor homeowners area?
18           A.     Not just me.        I'm the coordinator of our
19    Neighborhood Watch program.                It's a safety program that
20    we work with in coordination with our police in Shavano
21    Park, and I started that around 2010 with just a few of
22    us walking door and door and asking if people wanted a
23    Neighborhood Watch in their neighborhood, and we got 200
24    signatures of people who said yes.                   So we started



                                                                                                      •
25    Neighborhood Watch, first in Bentley Manor, and then

     Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900   San Ant on i o, Texas 78232
     210-6 97-340 0                                                              21 0- 697 - 34 08

                                                                                          Exhibit 1
      Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 17 of 117

     Etta Fanning                                                           October 03, 2019
                                                                                     Page 15


 1    we've spread it throughout the City of Shavano Park to
 2     include everyone.           So part of that Neighborhood Watch
 3    effort was to support events like July the 4th.                           So I
 4    coordinate that Neighborhood Watch program, but the July
 5     the 4th was not my event.                It was neighbor watch, which
 6     is volunteers.          We usually have about 20 volunteers who
 7    work together to deliver invitations and put them on the
 8    door and send email to our neighbors, and we have block
 9    captains who distribute this information.                        There are
10    about, I guess, about 35 block captains, and they
11    distribute the information throughout the city.                           And so
12     it's just a neighborhood event to create a community
13    that's friendly and who care about each other.                           That's
14    what 4th of July is about.
15            Q.     So it really wasn't               it's not a money-making
16    event.        No one charges for it.
17            A.    And no one pays for it but us, the volunteers.
18            Q.    And as far as the two banners that we're
19    talking about in this lawsuit in 2018, did you purchase
20    those two banners?
21            A.    Yes, I did.
22            Q.    And why did you purchase as opposed to anyone
23    else?
24            A.    Because I volunteered.               It's my contribution to
25    the c ommunity.          I give to charities, and so the

     Kim Tindall and Associates , LLC 16414 San Pedro , Suite 900   San Antonio, Texas 78232
     210-697 - 3400                                                             210-697-3408

                                                                                  Exhibit 1
           Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 18 of 117

     Etta Fanning                                                             Oc t ober 03 , 2 019
                                                                                         Page 16


 1    community is important to me so I purchased the banners,
 2    and we give away whistles and little safety bracelets
 3    and things like that, and I've purchased those as part
 4    of the volunteer -- as a volunteer effort on my part.
 5    I've also had a few donations from the developer who
 6    believes that these parties are important for the
 7    community he developed, and Denton Developers have
 8    donated -- one year they donated $1,000.                         Another year
 9    they donated $1,000, and it was just to help out with
10    the expense of having a neighborhood get - together .
11            Q.    So where would that money go when they donated?
12    Is there a homeowners fund?
13
14
15
              A.    This has nothing to do with the homeowners.
      These were private individuals.                    The homeowners
      association has always -- I mean, I send invitations and
                                                                                                         •
16    letters to the homeowners association, and they've
17    always approved these and they usually come .                            They've
18    never denied having a party in our community.
19            Q.    Can you give us a rough idea how much those two
20    banners would have cost you?                   This is being the ones in
21    2018.
22            A.    I don't remember.             I would have to find the
23    invoice .       I don't remember.            They're professionally made
24    banners by Vista Print, and they are



                                                                                                         •
25            Q.    Do you have to get a new one every 4th of July?


     Kim Tindall and Associates , LLC 16 414 San Pedro , Suite 900   San Anton io, Texas 7 8232
     210-697-3400                                                                 21 0- 6 9 7 - 34 08

                                                                                             Exhibit 1
          Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 19 of 117

         Etta Fanning                                                         October 03, 2019
                                                                                       Page 17


     1            A.     No.    No, because we just put, You're invited to
     2    4th of July, and we always have our event on 4th of
     3    July, and 4th of July is 4th of July.
     4            Q.     So you might have had them for years then?
     5            A.     These banners we had had -- this was the second
     6    year.        We didn't always have banners.             Sometimes we just
     7    had handmade signs and printed signs, but we decided to
     8    make it look nicer and have banners.                  So we'd use the
     9    banners          I think these banners we had used -- we had
    10    used those banners twice.
    11                          Now, the 4th of July raincheck block party,
    12    that was a new banner because that was a raincheck.                           We


•   13
    14
    15
          did that one on July the 28th.                We put them up on the
          26th, and the party, I think, was on the 28th because a
          storm blew down the original 4th of July event.                        In
    16    fact, all the canopies and everything went flying over
    17    the fence.           So we bought all new stuff, all new
    18    canopies.        We bought -- made new banners and started all
    19    over and put them up for the July 28th.                     So all that was
    20    new, new supplies.
    21            Q.    And those, again, would also have been put up
    22    on the north and south gates of the homeowners entrance?
    23            A.    Yeah, inside the gates.
    24            Q.    Right.
    25            A.    They're inside.        They're not exposed to the

         Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900   San Antonio, Texas 78232
         210-697 - 3400                                                           210 - 697-3408

                                                                                      Exhibit 1
           Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 20 of 117

     Etta Fanning                                                              October 03, 2019
                                                                                        Pag e 18


 1    street.
 2            Q.    But it would be on homeowners association
 3    property?
 4            A.    Yes, it's an area just right next to the gate
 5    where we'd always put them.
 6            Q.    And do you keep those signs then at your
 7    residence when it's finished?
 8            A.    Yes.      Yes, sir.        They go in the top of my
 9    garage usually.
10            Q.    And those are the two banner signs that we are
11    talking about that are the subject of your lawsuit?
12            A.    Yes .     We never got any of those things back.
13
14

15
              Q.
              A.
              Q.
                    Did someone take your banner signs?
                    The city did.
                    The city took your - - which one of the banner
                                                                                                       •
16    signs?
17            A.    Both.
18            Q.    Both the July 4th and the raincheck?
19            A.    No, we're talking about the raincheck .
20            Q.    Just the raincheck?
21            A.    Yes.      I mean, that was what your question
22    pertains to --
23            Q.    Right.
24            A.         because I said I was not here for July the




                                                                                                       •
25    4th.      I was in Germany with my grandson.


     Kim Tindall and Associates, LLC 164 14 San Ped ro , Sui te 900   San Antoni o , Texas 78232
     210-697-3400                                                                   21 0- 697-3408

                                                                                           Exhibit 1
           Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 22 of 117

     Etta Fanning                                                             October 03 , 2019
                                                                                       Page 2 0


 1    preparation for that party is the same every time.                                 We
 2    put up five canopies.               They're red, white and blue, and
 3    we put them up at the end of the cul - de - sac in front of
 4    her house, and we set up about six long tables and
 5    decorate them with red, white and blue and put up
 6    wreaths and flags.             It's an elaborate -- it takes                         we
 7    usually have about ten volunteers, and it takes two
 8    hours to set it up.
 9            Q.    Okay.      Now, we've talked about the banners, I
10    think, for both 4th of July typically and then the
11    raincheck.         Besides the banners, there's also part of
12    your complaint about signs.                  So did you place any signs
13
14
15
      for either the 4th of July or the raincheck on any
      property located in Bentley Manor?
              A.    I don't know about the 4th of July because I
                                                                                                       •
16    wasn't there.          But for the raincheck for the 28th, on
17    the 26th, I believe it was -- we usually set up our                                       I
18    mean, put the invite at the gate and all that about a
19    couple of days before.               It's usually within sometimes
20    four or five days or two days, a few days before so that
21    residents as they go in and out the gate can see that
22    they're all invited to a block party, a community party.
23    So I remember -- I mean, I remember because I read an
24    email just to refresh myself.                   On July 26th I was part



                                                                                                       •
25    of putting up the two banners at the gate and placing

     Kim Tindall and Associates, LLC 1 6414 San Pe dro , Suite 900   San Ant on io , Te xas 78 232
     210 - 697 - 3400                                                               210 - 697-34 08

                                                                                           Exhibit 1
          Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 23 of 117

         Etta Fanning                                                              October 03 , 2019
                                                                                            Page 21


     1     three signs in residents' yards after we asked them for
     2    permission.
     3            Q.    And how many -- okay.                Back up again .           How many
     4    different residences?
     5            A.    We had three .
     6            Q.     Three?
     7            A.     Three residents gave us permission to put up
     8    regular -- they're election-size signs.                          I don't know .
     9    24 by 18, something like that .                    They're election-size
    10    signs.        They're small signs.             And they gave us
    11    permission to put them in their yard .
    12            Q.    Which three residents were those?



•   13
    14
    15
                  A.     I don't know .         I mean, I don't remember now,
          but it was three residents in our community .
                  Q.     That you personally went to and spoke to?
    16            A.     Yes.
    17            Q.    And where did you place the signs?
    18            A.     We thought we placed them on their property at
    19    the edge of the curb so that people driving by could see
    20    them, and the signs just said, You're invited to a 4th
    21    of July -- You're invited to a raincheck 4th of July
    22    party, and it gave the address of where the party was .
    23    That's all it said.              And the time.
    24            Q.    Are you familiar with any of those signs being
    25    taken by the city?

         Ki m Tindall and Assoc iates, LLC 16414 San Pedro , Su ite 900   San Antonio, Texas 78 232
         210-6 97 - 3400                                                              210 - 6 97 - 34 08

                                                                                           Exhibit 1
          Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 24 of 117

     Etta Fanning                                                        Octob er 03 , 2019
                                                                                   Page 22


 1           A.     The city took all three signs.
 2           Q.     But you don't know the names of the residences
 3    where you put the signs?
 4           A.     No, I just went to the door and asked if -- I
 5    said, you know, We're having a 4th of July party and can
 6    we put a sign in your yard?                Two of them I didn't know .
 7    I had not met them before.               And the other one I had met
 B but I didn't really know real well.                      And they all just
 9    said, Sure, no problem.              I mean, people in our
10    neighborhood, in our community, Bentley Manor, have
11    always supported these block parties.
12           Q.     And so these signs would have been placed near
13
14
15
      the curb?
             A.     Right, near the curb.            Or if they were on a
      corner lot, kind of on the corner near the curb.                         We
                                                                                                •
16    wanted them to be visible.               So they gave us permission,
17    and we placed the signs next to the curb.
18           Q.     Since you know exactly there were three
19    residences that you made contact with
20           A.     Well, I know there were three because there
21    were three signs.
22           Q.     Okay.     One of the signs was for an Ernest and
23    Laurie Barberio             B-a-r-b-e-r-i-o -- at 202 Farn
24    Castle.       Does that sound familiar?




                                                                                                •
25           A.     No.

     Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900   San Antonio, Texas 78232
     210-697-3400                                                             210-697-3408

                                                                                    Exhibit 1
          Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 34 of 117

     Etta Fanning                                                           Octob e r 03 , 2 01 9
                                                                                       Pag e 32


 1    those.        If I have something to contribute as a citizen
 2    or a question, there's a time when citizens are open to
 3    speak on those things.              So sometimes I           speak and
 4    sometimes I don't.            But our relationship - - our
 5    conversations have always been friendly, and I
 6    compliment him and his wife often on the work they do in
 7    our community.          There has never been an issue or a
 8    problem until this.            This is a total surprise.
 9           Q.     Did you ever -- did you put -- this last July,
10    which would be July of 2019, did you put up banner signs
11    for the 4th of July party?
12           A.      I didn't.      I wasn't here.          I was in Germany .
13
14
15
              Q.
             A.
                    For 2019?
                    For 2019.       Oh, 2019, yes, with permission of
      the homeowners association and a letter from the
                                                                                                     •
16    residential community saying that they were glad we were
17    doing this and that banners were allowed but the city
18    would not permit it.             So we didn't put a banner.                   We put
19    a little sign at the entrance.                  We could not put a
20    banner.       They said -- let me remember.                   The
21    homeowners -- Camille.              Camille wrote to me in response
22    to my request for permission to put up the 4th of July
23    banners.       We had some real small ones.                   They were much
24    smaller than these for this 4th of July.                        And she said




                                                                                                     •
25    that the homeowners association approved it and it was

     Ki m Tindall and Associates, LLC 16414 San Pedro, Suite 900    San Antonio, Texas 78232
     210-697 - 3400                                                             21 0 - 697-3408

                                                                                         Exhibit 1
          Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 35 of 117

         Etta Fanning                                                          October 03, 2019
                                                                                        Page 33


•    1    fine with them, but she called the city and the city
     2    would not approve it, that Bill Hill said no banners
     3    were allowed in Shavano Park.
     4            Q.    So there was no banner this past year?
     5            A.    No banner.       But she said, The homeowners
     6    association has approved you to put signs in the common
     7    areas if you want to.             So we put signs.          We made little
     8    signs, election-size, and put them out by the gate, and
     9    the homeowners association approved that.
    10            Q.    Nobody took those signs down, did they?
    11            A.    No.
    12            Q.    But you still never spoke with Mr. Holzhauer



•   13
    14

    15
          about the banner?
          about it?
                 A.
                                      Even in 2019 you didn't speak to him


                        You mean a personal conversation?
    16            Q.    Yes, correct.
    17            A.    I sent an email to the board and to the
    18    residential management.              I sent the letter to the board.
    19    I sent a letter to all three members of the board                                  I
    20    mean, an email, and told them that we were planning
    21    another 4th of July party and could we have permission
    22    to put banners at the gate, inside the gate, we'd put
    23    them up a certain day and we'd take them down a certain
    24    day and did we have permission?                  The response I got was
    25    from the residential manager saying the board had


         Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900   San Antonio, Texas 78232
         210-697-3400                                                             210 - 697 - 3408

                                                                                      Exhibit 1
          Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 36 of 117

     Etta Fanning                                                         Octob e r 03, 201 9
                                                                                     Page 34


 1    approved the banners and the signs in celebration of 4th
 2    of July in Bentley Manor -- this is 2019 -- but that the
 3    city would not approve the sign -- I mean, the banners.
 4    And I    said, Who did you talk to and why is there a
 5    problem?          They said, Bill Hill said that absolutely
 6    there will be no banners allowed in Shavano Park.
 7            Q.    Who's the person that told you that?
 8            A.    I have the email from Camille.                I think her
 9    name is Camille Belcher.
10            Q.    I    think my original question was in 2019 did
11    you ever speak to the homeowners association president,
12    Mr. Holzhauer, about the banners?
13
14
15    speak to Mr. Holzhauer about the banners in 2019?
16            A.    No.
17            Q.    Is he on the board?
18            A.    He's one person on the board.
19            Q.    Is he still the president of the homeowners
20    association?
21            A.    Yes.     I   spoke to all three through an email .

22                           (Deposition Exhibit 5 was marked.)
23            Q.    (BY MR. FRIGERIO)            Let me show you what has
24    been marked as Deposition Exhibit Number 5, which is




                                                                                                  •
25    some text messages from Adam Holzhauer.                     Have you ever


     Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900   San Antonio, Texas 78232
     210-697 - 3400                                                           210-697 - 3408

                                                                                      Exhibit 1
      Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 45 of 117

     Etta Fanning                                                          October 03, 2019
                                                                                    Page 43


 1     were all placed on residences that were inside Bentley
 2     Manor?
 3             A.    Yes.
 4             Q.   And your position is that all three of those
 5     signs were taken and you don't know what happened to
 6     them?
 7             A.    Correct.      I don't know what happened to them.
 8             Q.   And the banner signs were also taken down?
 9             A.    Yes.
10             Q.    Do you know who took the banner signs and the
11     three signs?
12             A.    No, I don't.        I don't know who took them.                 Bill
13    Hill said he would have the chief of police call me, and
14    no one ever called.             So I was never told who took the
15    signs.        The way I found out who took the signs was when
16    my attorney then called and found out the information
17    about where the signs were and could I have them back
18    and all of this, and so after that my attorney spoke
19    with the city.          I didn't speak with them ever.                  I never
20    heard from anyone then or since then to this day about
21    any of that.
22             Q.   You've never spoken with Bill Hill about this
23    issue?
24           A.     No.
25           Q.     Or Chief Lacy?


     Kim Tindall and Associates, LLC 16414 San Pedro, Sui te 900   San Antonio, Texas 78232
     210-697 - 3400                                                            21 0-697-3408

                                                                                 Exhibit 1
      Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 47 of 117

     Etta Fanning                                                          October 03, 2019
                                                                                    Page 45


 1     it wasn't a money-making operation anyway, correct?
 2            A.    No, it never is a money-making.                  That's not
 3    what we base it on.             We base it on how many attend.                   And
 4     those people come out, and we are a stronger community
 5     the more people who attend.
 6            Q.    And in October, a few days ago, 2019 and as
 7    well as October of 2018 there were banner signs for the
 8    National Night Out placed on Bentley Manor, correct?
 9            A.    Yes.
10            Q.    And that celebration did go forward both times,
11    in 2018 and 2019?
12            A.    Yes.
13            Q.    You haven't run for office again since 2016 in
14    Shavano Park?
15            A.    Yes, I ran for Republican political precinct
16    chair for a precinct of Shavano Park, and I've done that
17    for about -- since 2010.               It's a two-year term, and I
18    have been elected over and over.                   I just resigned that
19    position recently because I'm out of town a lot, so I'm
20    no longer that precinct chair.
21            Q.    When was the last time you ran for that?
22           A.     2016.
23            Q.    And you were elected to a two-year term or is
24    it a four-year term?
25           A.     Two.     No, I'm sorry.          It's four.

     Kim Tindall and Associates, LLC 16414 San Pedro, Sui te 900   San Antonio, Texas 78232
     210-697-3400                                                              210-697-3408

                                                                                 Exhibit 1
          Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 48 of 117

     Etta Fanning                                                         October 03, 201 9
                                                                                   Pa ge 46


 1           Q.     Four.     And that's why you had to resign?
 2    Because your term hadn't expired?
 3           A.     Right.
 4           Q.     When you ran in 2016, did you place signs up,
 5    political signs?
 6           A.     Yes.
 7           Q.     Those signs were not removed by anyone,
 8    including the city?
 9           A.     No, because they followed this.
10            Q.    They followed the ordinance?
11           A.     They followed this ordinance of when they could
12    be put up and when they can be taken down, and no sign
13    was ever put up without asking permission in somebody's                                    •
14    house.
15            Q.    And you were elected?
16           A.     I was elected.
17            Q.    The homeowners association, how many members
18    are on that board?
19           A.     Board members?
20            Q.    Yes.
21           A.     For Bentley Manor?
22            Q.    Bentley Manor, yes.
23           A.     Three .
24            Q.    Adam Holzhauer, he's the president still?




                                                                                                 •
25           A.     Yes.


     Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900   San Antonio, Texas 78232
     210-697 - 3400                                                           210 - 697-3408

                                                                                     Exhibit 1
      Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 53 of 117

     Etta Fanning                                                         October 03, 2 019
                                                                                   Page 51


 1            Q.    At your home.
 2            A.    No.
 3            Q.    You never have placed any signs concerning the
 4    4th of July or the raincheck block parties on your home?
 5            A.    Oh, yes, I have.          I mean,     I have put one out by

 6    the curb at my home for 4th of July, for the 4th of July
 7    and for National Night Out, just small little signs
 8    because I live on the end of a cul-de-sac.                       And so, yes,
 9     I have, but the party is not at my house.

10            Q.    For the purposes of the lawsuit though, we're
11    talking about July of 2018, which I understand from your
12    testimony the July 4th party you were in Europe,
13    correct?
14            A.    July the 4th I was in Europe.
15            Q.    Right.     So for the raincheck party on
16    July 28th, 2018, you did not place signs or banners at
17    your residence?
18            A.    No, not for that day, but you asked me if I had
19    ever.
20            Q.    Right.     I   realize that.
21            A.    Okay.
22            Q.    I just want to limit it now to your lawsuit.
23            A.    All right.
24            Q.    For your lawsuit you did not during that time
25    frame?

     Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900   San Antonio, Texas 78232
     210-697-3400                                                             210-697-3408

                                                                                Exhibit 1
           Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 58 of 117

     Etta Fanning                                                              Oct ob er 03 , 2019
                                                                                          Page 56


 1                                        EXAMINATION
2     BY MR. WHATLEY:
 3            Q.     So I'm going to go through my questions so it
4     may be a little duplicative, but if you can just go
 5    ahead and answer to the best of your abilities.                               How
 6    long would you say that you have been hanging banner
 7    signs prior to 2018?
 8            A.     Nine or ten years.
 9            Q.     Did you ever get any complaints from the HOA
10    before?
11            A.     No.
12            Q.     How about from the city?
13
14
15    before?
              A.
              Q.
                      No.
                     Had anyone ever removed any of these signs
                                                                                                       •
16            A.      No.
17            Q.      Previously how would you get authorization to
18    hang these signs?
19            A.      Through - - previously through I would send an
20    email to the board members of the HOA .                         Before Adam I
21    sent it to Eugene Costello and the board.                           He was
22    president then.            And then after Adam was elected I would
23    send an email to Adam and whoever the board members
24    were.         Now it's Bill and John.             And so I sent an email




                                                                                                       •
25    to the board members, and then we have had permission to


     Kim Tindall and Associates, LLC 1 6414 San Pedro , Sui t e 900   San Antoni o , Texas 78 232
     210 - 697 - 3400                                                               210 - 697-34 08

                                                                                           Exhibit 1
          Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 59 of 117

         Etta Fanning                                                           October 03, 2019
                                                                                         Page 57


     1    put up the banners and have the block parties for all
     2     these years.
     3            Q.    And for those previous years how did you get --
     4    how did they respond to your request to hang these up?
     5    Just send you an email back?
     6            A.    By email.       Sometimes the -- it used to be
     7    mostly just the board members would respond, but now we
     8    have more of a -- FS Residential is a management company
     9    that is a professional management company, and so the
    10    responses that we get back now from the board as a board
    11    is usually through the management company rather than
    12    the individual HOA board members.



•   13

    14
    15
                  Q.    Okay.
          these three small signs.
                                  Now I want to talk specifically about


          those on private property?
                                                 To your knowledge, you put


    16            A.    Yes.
    17            Q.    Okay.     And did you ever receive these signs
    18    back?
    19            A.    No, I never received any signs back.                      Wait.
    20    Let me think.         Let me think a minute.                We did not
    21    receive two signs back.              One sign was replaced or put
    22    back in the yard, in one of the yards, so we did receive
    23    one sign back.          So I correct myself.            We received one
    24    sign back but not the other two signs or the banners.
    25            Q.    And that was the sign that they would have --


         Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900    San Antonio, Texas 78232
         210-697-3400                                                              210 - 697 - 3408

                                                                                       Exhibit 1
           Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 60 of 117

     Etta Fanning                                                             Octob e r 03, 2019
                                                                                         Page 58


 1    that they told you was placed on private property
 2    originally?
 3            A.     Correct, yes.
 4            Q.    Okay.      Now I want to talk about the banner
 5    signs .       You usually placed those on HOA property right
 6    at the entrance and exits, correct?
 7            A.     Just at the exit.
 8            Q.    At the exit?
 9            A.    At the exit of the north and south gate.
10            Q.     If the sign code allowed you to, would you want
11    to place banner signs at other locations, whether it be
12    your property or with the permission of other residents
13    in Bentley Manor?                                                                              •
14                          MR. FRIGERIO:           Objection; form.
15            Q.     (BY MR. WHATLEY)            If the sign code allowed,
16    would you like to place banner signs on your own
17    property?
18                          MR. FRIGERIO:           Objection; form.
19                          THE WITNESS:          Do you want me to answer or
20    what?
21                          MR. FRIGERIO:           No, you can go ahead and
22    answer.
23                          MR. WHATLEY:          You can go ahead and answer .
24                          MR. FRIGERIO:           I just have to make



                                                                                                     •
25    objections for the record.

     Kim Tindall and Associates, LLC 1 6414 San Pedro , Sui te 9 00   San Antonio, Texas 7023 2
     210 - 697 - 3400                                                             210-697 - 3400

                                                                                         Exhibit 1
          Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 61 of 117

         Etta Fanning                                                            October 03, 2 019
                                                                                          Page 59




•    1
     2
     3
                                THE WITNESS :         Oh, yes, because the banners
          are the way that we advertise our block parties.
          gets really expensive when you have individual
                                                                                        It


     4    homeowners paying for all this expense, for invitations,
     5    postcards.         We don't have a city budget or a budget for
     6    doing this.         We just reach in our pockets and pay for
     7    invitations and banners and postcards that are to be
     8    mailed out, and so we've tried to cut costs by figuring
     9    out ways to invite the neighbors without spending so
    10    much money out of each of our pockets.                         So we came up
    11    with the idea of banners a while back because we can put
    12    those at the exit of each gate, and everybody in the



•   13
    14
    15
          community who leaves Bentley Manor can see it, and that
          way we don't have to send post -- you know, postmarked
          postcards and things like that.                    So it saves us a lot of
    16    money to be able to put up a banner at the exit gate so
    17    that everybody can see it.
    18            Q.    Let me ask this in a different way.                      Would you
    19    like to place a banner sign on your own property?
    20                          MR. FRIGERIO:          Objection; form.
    21                          THE WITNESS:          Well, yes, of course,
    22    because, just like during National Night Out, banner
    23    signs are placed in the individual yards where they have
    24    the parties, the block parties.                    We would like to place
    25    them -- I live at the end of a cul-de-sac .                         A lot of

         Kim Tindal l and Assoc i ates, LLC 16414 San Pedro, Suite 900   San Antonio, Texas 78232
         210-697-3400                                                                210-697 - 3408

                                                                                        Exhibit 1
           Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 62 of 117

     Etta Fanning                                                              October 03 , 2019
                                                                                        Pag e 60


 1    people drive to the end of my cul-de-sac and turn around
 2    and they walk that way.                 So I would like to put a small
 3    banner in my yard and sign in my yard that says you're
 4    invited to a block party .                 The more of these that we can
 5    get out, the better it is to invite the neighborhood to
 6    a block party.            It's just information.                 The city does it
 7    but they don't permit the residents to do it.
 8            Q.    Do you want to hang banner signs in your
 9    neighbors' yards?
10            A.    With permission, yes .
11            Q.    Next I want to turn to the 2019 block party,
12    the July block party.                So this year again you wanted to
13
14

15
      put out signs for that block party, correct?
              A.
              Q.
                     Yes.
                    Where did you want to put them?
                                                                                                      •
16            A.     The same place as before.                  We wanted to hang
17    two banners at the exit gates so that residents could
18    see that we were having a patriotic 4th of July party,
19    and we wanted to put some little things along the busy
20    roads where there's high traffic so that as people drove
21    by they could see that they're invited to a party.
22    Again, it's just a way to get the information out to the
23    community, and it's in our little gated community.                                 It's
24    not out on a public street or anything .                          It's in our




                                                                                                      •
25    little gated community, and we keep them there .                              We put


     Kim Tindall and Associ a te s , LLC 16414 San Pedro , Suite 900   San Ant onio, Tex as 78232
     210-697 - 3400                                                                 210-697-3408

                                                                                          Exhibit 1
      Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 63 of 117

     Etta Fanning                                                              October 03, 2019
                                                                                        Page 61


 1     them up a few days before the event and we take them
 2    down immediately afterwards.
 3            Q.    Were you able to hang banner signs for the 2019
 4    block party?
 5            A.    No.
 6            Q.    Why didn't you?
 7            A.    I sent an email to the three board members and
 8    asked permission, and my response came back from the
 9    residential manager who said the board members had
10    approved putting banners at the entrances but that the
11    city would not allow it.
12            Q.    Do you remember the name of the person you
13    spoke to?
14            A.    That I got the email from?
15            Q.    Uh-huh.
16            A.    Camille Belcher.            She's the FirstService
17    Residential manager.
18            Q.    Okay.
19            A.    And I asked her why.              I asked her why couldn't
20    we do it, who did she talk to .                   I didn't know if she had
21    talked to the police or the city manager or who who
22    would say that we couldn't do it with permission of our
23    HOA, and she said she spoke to the city manager, Bill
24    Hill, and he said absolutely no banners would be
25    permitted anywhere in Shavano Park.                      So she said, The

     Kim Tindall and Associates , LLC 1 6414 San Pedro, Sui te 900   San Anto n i o , Tex as 702 32
     210 - 697-3400                                                                  210 - 697 - 3408

                                                                                       Exhibit 1
           Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 64 of 117

     Etta Fanning                                                         October 03 , 2019
                                                                                   Pag e 62


 1    board gives you permission but to comply with the city
2     we will permit signs to go at the gates if you would
 3    like to put signs, but we're not approving banners
 4    because city denied, you know, access to do that.
 5           Q.     Was this the current procedure for requesting
 6    permission to put up a sign with the HOA?
 7                          MR. FRIGERIO:        Objection; form.
 8                          THE WITNESS:        I'm sorry.         I don't
 9    understand the question.
10            Q.    (BY MR. WHATLEY)          When you emailed Ms. Belcher,
11    is that the procedure for requesting permission to put
12    up a sign?
13
14
15
             A.
              Q.
             A.
                    Oh, yes .
                    Okay.
                                  Yes.


                    I also included the invitation that we stuck on
                                                                                                 •
16    the doors of the residents and the city, and Ms. Belcher
17    sent that out to all of the Bentley Manor residents by
18    email, and I saw an email from Adam Holzhauer because I
19    sent -- I sent the invitation for the block party to all
20    three board members and with that invitation I said,
21    Here's what we're planning in Bentley Manor for the 4th
22    of July and we would like to -- we request to be able to
23    put a banner at the exit gates and a couple of signs out
24    so that residents will know that they're invited, and



                                                                                                 •
25    here's the invitation that we're going to place on the

     Ki m Tindall and Associates, LLC 16414 San Pedro, Suite 900   San Antonio, Texas 78232
     21 0- 697 - 3400                                                          210-697-3408

                                                                                     Exhibit 1
      Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 67 of 117

     Etta Fanning                                                           October 03, 2019
                                                                                     Page 65


 1    Oh, no, it does.           It 1 s Fanning 8.        It's on the other
 2    side.
 3            Q.    (BY MR. WHATLEY)          Do you mind looking at that
 4    highlighted portion for me?
 5            A.    Okay.
 6            Q.    And who is that email to and from?
 7            A.    It's to Mr. Najvar, and it is from Daniel
 8    Santee at Rampage-SA.com -- the attorney, I guess --
 9    with a cc to Charlie Zech and Bill Hill.
10            Q.    And in that email -- let me rephrase that .
11                          In that email is the sender saying that the
12    seizure of your signs was enforcement of the sign code
13    or of HOA policy?
14                          MR. FRIGERIO:        Objection; form.
15            Q.    (BY MR. WHATLEY)          Is the sender of that
16    email --
17            A.    It's the attorney.           The sender of the email is
18    Daniel Santee.          And it says, One of the confiscated yard
19    signs was returned to its original location after
20    further review.          The others, however, were on HOA-owned
21    property without permission and in violation of the
22    ordinance.        Banner signs are allowed in residential
23    districts under very strict limitations concerning the
24    time of year.
25            Q.    Thank you.

     Kim Tindal l and Associates , LLC 16414 San Pedro, Suite 900   San Antonio, Tex as 78232
     210-697-34 00                                                              210-697-3408

                                                                                  Exhibit 1
          Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 69 of 117

         Etta Fanning                                                           October 03 , 2019
                                                                                         Page 67


     1                          THE WITNESS:         I personally don't, but I
     2    think that signs should be permitted within the state
     3    ordinances, within what the state code allows for
     4    political signs.
     5            Q.     (BY MR. WHATLEY)          So you would want to put up
     6    a --
     7            A.    I want the right to put up a sign within the
     8    state ordinance if I wanted to.
     9                          MR. WHATLEY:         Do you mind if I take five
    10     just to make sure I got everything I want?
    11                          MR. FRIGERIO:         Sure.
    12                          MR. WHATLEY:         Thank you.



•   13
    14

    15
                  Q.
                                (Recess from 11:53 to 11:59.)
                        (BY MR . WHATLEY)          Etta, when you place signs on
          other homeowners' property, do you always get their
    16    permission first?
    17            A.    Yes.
    18            Q.    Okay.      I have one more question.               What do you
    19    want to get out of this lawsuit?
    20            A.    I want the city to respect my First Amendment
    21    rights and my freedom of speech.                    I want the city to --
    22    and I want the court to request that the city do this so
    23    that this does not happen again in the future.                           I
    24    believe the citizens of Gur community, not just Bentley
    25    Manor, the citizens of our community should be able to

         Kim Tindal l and Associates, LLC 16414 San Pedro , Suite 900   San Antonio , Texas 79232
         210 - 697 - 34 00                                                           210-697-3408

                                                                                       Exhibit 1
          Case 5:18-cv-00803-XR Document 29-1 Filed 10/31/19 Page 70 of 117

     Etta Fanning                                                        October 03, 2019
                                                                                  Page 68


 1    put up a -- have a neighborhood party, put up a little
 2    sign.        And I think that this was overuse and stepping in
 3    of police power that the city used to enforce a sign
 4    ordinance that is not constitutional.
 s            Q.     So you want to put signs up?
 6            A.     Sure.     I want to put signs up to invite people
 7    to the events that we have to build our community.                        I
 8    want to put signs up for an election or for a
 9    neighborhood event, signs up regarding                      I don't want
10    signs to be selective.            If you're Suzy on the basketball
11    team you can put up a sign, but if you're a Bentley
12    Manor neighbor you can't put up a sign or a banner to
13
14
15
      invite people to a party.               The signs are restrictive and
      they're selective and they're enforced selectively, and
      I would like for that to stop because I think our
                                                                                                •
16    citizens deserve better.
17                           MR . FRIGERIO:     Object to the responsiveness
18    to the question.
19                           MR. WHATLEY:      Okay .   We're done .
20                           MR. FRIGERIO:      We'll reserve our remaining
21    questions.        Thank you.      We're done.
22                           (Proceedings concluded at 12 : 00.)
23                                   *-*-*-*-*-*-*
24




                                                                                                •
25

     Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900   San Antonio, Texas 78232
     210 - 697 3400                                                           210-697-3408

                                                                                    Exhibit 1
